Citation Nr: 1031448	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from January 1965 to 
December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that denied the benefits sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in March 2010.  In July 2010, the 
Board notified the Veteran that the Board was unable to record 
and produce a full written transcript of the hearing.  The Board 
thus offered the Veteran an opportunity to testify at another 
hearing.  See 38 C.F.R. § 20.717 (2009).  In July 2010, the 
Veteran responded and indicated that he wished to appear at a 
videoconference hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.704 (2009).

The Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  In accordance with his request, the Veteran must thus be 
provided an opportunity to present testimony during a 
videoconference hearing.  See 38 C.F.R. § 20.700(e) (2009).

In view of the foregoing, the case is REMANDED for the following 
action:

The agency of original jurisdiction (AOJ) 
must schedule the Veteran for a 
videoconference hearing before a member of 
the Board.  The AOJ must notify the Veteran 
and his representative of the date and time 
of the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009), and give the Veteran 
and his representative the opportunity to 
review the file and prepare for the 
hearing.  The claims file must thereafter 
be returned to the Board in advance of the 
hearing.
38 C.F.R. § 20.704(b) (2009).  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


